                                       United States Bankruptcy Court
                                         Northern District of Ohio
In re:                                                                                  Case No. 20-50303-amk
Ace Mitrevski                                                                           Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0647-5           User: admin                  Page 1 of 2                   Date Rcvd: Jun 09, 2020
                               Form ID: 318                 Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 11, 2020.
db             +Ace Mitrevski,    1535 Melanie Drive,    Uniontown, OH 44685-7960
cr             +Fifth Third Bank, NA,    14841 Dallas Pkwy Suite 425,     Dallas, TX 75254-8067
26446651       +Absolute Resolutions Investments,     c/o URS AGENTS INC.,    4568 MAYFIELD ROAD, SUITE 204,
                 Cleveland, OH 44121-4050
26446649       +Absolute Resolutions Investments,     c/o Atkins & Ogle Law Offics LC,    PO Box 300,
                 Buffalo, WV 25033-0300
26446656        Capital One Card Services,    PO Box 9600,    Carol Stream, IL 60128-1960
26446662       +Elica Zivkovic,    707 GOUGLER RD,    Akron, OH 44319-2519
26446664       +Fifth Third Bank,    5050 Kingsley Dr,    M/D 1MOCOP,    Cincinnati, OH 45227-1115
26446665        Fifth Third Mastercard,    PO Box 740789,    Cincinnati, OH 45274-0789
26446666       +James Colabianchi Jr,    c/o Portfolio Recovery,    PO Box 12903,    Norfolk, VA 23541-0903
26446667       +Javitch Block LLC,    1100 Superior Ave 19th Flr,     Cleveland, OH 44114-2521
26446668       +Jeffrey L Sobeck,    Weltman Weinberg Reis,    965 Keynote Cir,    Independence, OH 44131-1829
26446672       +Kimberly Klemenok,    PO Box 30968,    Cleveland, OH 44130-0914
26446674       +Midland Funding,    320 E Big Beaver Rd Ste 300,    Troy, MI 48083-1271
26446676       +Midland Funding LLC,    320 East Big Beaver,    Troy, MI 48083-1271
26446678        Portfolio Recovery Assoc,    120 Corp Blvd Ste 100,     Norfolk, VA 23502

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jun 09 2020 23:05:06        Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,     Suite 441,    Cleveland, OH 44114-1234
26446653       +EDI: AMEREXPR.COM Jun 10 2020 02:53:00      American Express,    PO Box 981536,
                 El Paso, TX 79998-1536
26446654       +EDI: BANKAMER.COM Jun 10 2020 02:53:00      Bank of America NA,     655 Paper Mill Road,
                 Newark, DE 19711-7500
26446655       +EDI: CAPITALONE.COM Jun 10 2020 02:53:00      Capital One,    PO Box 5253,
                 Carol Stream, IL 60197-5253
26446658       +EDI: CITICORP.COM Jun 10 2020 02:53:00      Citi Cards/CitiBank,     PO Box 6241,
                 Sioux Falls, SD 57117-6241
26446660        EDI: DISCOVER.COM Jun 10 2020 02:53:00      Discover Bank,    6500 New Albany Rd,
                 New Albany, OH 43054
26446661        EDI: DISCOVER.COM Jun 10 2020 02:53:00      Discover Financial Services,     PO Box 15316,
                 Wilmington, DE 19850
26593936        EDI: DISCOVER.COM Jun 10 2020 02:53:00      Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
26446663       +EDI: BANKAMER.COM Jun 10 2020 02:53:00      FIA Card Services,    PO BOX 15019,
                 Wilmington, DE 19850-5019
26446657        EDI: JPMORGANCHASE Jun 10 2020 02:53:00      Chase Visa,    PO Box 94014,
                 Palatine, IL 60094-4014
26446671        EDI: JPMORGANCHASE Jun 10 2020 02:53:00      JPMCB Card Services,     PO BOX 15369,
                 Wilmington, DE 19850
26446673       +E-mail/Text: bncnotices@becket-lee.com Jun 09 2020 23:04:45       Kohls,    PO Box 3115,
                 Milwaukee, WI 53201-3115
26446675       +EDI: MID8.COM Jun 10 2020 02:53:00      Midland Funding DE LLC,     2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
26447999       +EDI: PRA.COM Jun 10 2020 02:53:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
26446677       +E-mail/Text: recovery@paypal.com Jun 09 2020 23:04:26       PayPal,    2211 North First Street,
                 San Jose, CA 95131-2021
26446681        EDI: RMSC.COM Jun 10 2020 02:53:00      Sams Club Mastercard,    PO Box 965005,
                 Orlando, FL 32896-5005
26446682        EDI: SEARS.COM Jun 10 2020 02:53:00      Sears/CBNA,    PO Box 6282,    Sioux Falls, SD 57117-6282
26446683       +EDI: RMSC.COM Jun 10 2020 02:53:00      Synchrony Bank,    170 Election Rd Ste 125,
                 Draper, UT 84020-6425
26446684        EDI: USBANKARS.COM Jun 10 2020 02:53:00      US Bank,    PO Box 108,    Saint Louis, MO 63166
26446686        EDI: USBANKARS.COM Jun 10 2020 02:53:00      USBank Visa,    PO Box 790408,
                 Saint Louis, MO 63179-0408
                                                                                               TOTAL: 20

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             +PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
26446652*       +Absolute Resolutions Investments,     c/o URS AGENTS INC.,   4568 MAYFIELD ROAD, SUITE 204,
                  Cleveland, OH 44121-4050
26446650*       +Absolute Resolutions Investments,     c/o Atkins & Ogle Law Offics LC,    PO Box 300,
                  Buffalo, WV 25033-0300
26446659*       +Citi Cards/CitiBank,    PO Box 6241,    Sioux Falls, SD 57117-6241
26446669*       +Jeffrey L Sobeck,    Weltman Weinberg Reis,    965 Keynote Cir,    Independence, OH 44131-1829
26446670*       +Jeffrey L Sobeck,    Weltman Weinberg Reis,    965 Keynote Cir,    Independence, OH 44131-1829
26446679*        Portfolio Recovery Assoc,    120 Corp Blvd Ste 100,    Norfolk, VA 23502
26446680*        Portfolio Recovery Assoc,    120 Corp Blvd Ste 100,    Norfolk, VA 23502
26446685*      ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                (address filed with court: US Bank,      PO Box 108,   Saint Louis, MO 63166)
                                                                                                TOTALS: 0, * 9, ## 0



       20-50303-amk        Doc 30     FILED 06/11/20       ENTERED 06/12/20 00:16:24           Page 1 of 4
District/off: 0647-5                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 09, 2020
                                      Form ID: 318                       Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 9, 2020 at the address(es) listed below:
              Harold A. Corzin   hcorzin@csu-law.com, ccorzin@aol.com;oh32@ecfcbis.com
              Harold A. Corzin hcorz03    on behalf of Trustee Harold A. Corzin hcorzin@corzinlaw.com
              Rebecca J. Sremack   on behalf of Debtor Ace Mitrevski rebecca@sremacklaw.com
                                                                                            TOTAL: 3




         20-50303-amk            Doc 30       FILED 06/11/20            ENTERED 06/12/20 00:16:24                    Page 2 of 4
Information to identify the case:
Debtor 1              Ace Mitrevski                                               Social Security number or ITIN   xxx−xx−5405
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 20−50303−amk



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Ace Mitrevski

                                                                          By the court: ALAN M. KOSCHIK
           6/9/20                                                                       United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1




    20-50303-amk                   Doc 30        FILED 06/11/20        ENTERED 06/12/20 00:16:24               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   20-50303-amk        Doc 30      FILED 06/11/20      ENTERED 06/12/20 00:16:24           Page 4 of 4
